Smith, Judge.
On certiorari to the Supreme Court, this case was reversed. Therefore, Lie-Nielsen v. Tuxedo Plumbing & Heating Co., 149 Ga. App. 502 (254 SE2d 729) (1979), is vacated and the decision of the Supreme Court in Tuxedo Plumbing & Heating Co. v. Lie-Nielsen, 245 Ga. 27 (1980), "holding that the owner’s insurance company, havingpaid the owner for his fire losses, is not entitled to sue the contractor for recovery of the sums paid,” is adopted as the decision of this court.

Judgment affirmed.


Deen, C. J., and Banke, J., concur.